Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
2. 	The Information Disclosure Statements submitted on 22 April 2021 and 22 July 2021 have been considered by the Examiner. 

Allowable Subject Matter
3. 	Claims 1-16 are allowed. 
4. 	The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggests the limitation which recites “adjacent second functional layers are electrically connected with two electrodes with different numbering x and y, and a difference between x and y is greater than or equal to 2.” The following description demonstrates how the prior art of record fails to disclose or suggests the recited limitation above. 
	Springer, Jr. (US Patent No. 5,527,357) teaches a mask-type beauty instrument ([abstract]), comprising: 

	a first flexible layer (soft inner lining 22 [column 4 lines 53-63, FIG. 7]); 
	a second layer overlapped with the first flexible layer (hard plastic exterior lining 20 [column 4 lines 53-63, FIG. 7]); 
	a plurality of function layers sandwiched between the first flexible layer and the second flexible layer (the flexible sheet 32 is sandwiched between the soft inner lining 22 and the hard plastic exterior lining 20 [column 4 lines 53-63, FIGS. 7-8]. The flexible sheet 32 comprises a plurality of functional layers which are considered the metallic rods 30 and the copper conductors 80 [FIG. 8, column lines 17-26 and 65-67, column 6 line 1]), wherein the plurality of function layers comprises K pairs of first functional layers symmetrically located in a first region and M second functional layers located in a second region ([see annotated figure below]); 
	K electrodes (electrodes 24 [column 4 lines 64-64, FIGS. 3C-3E, FIG. 7]), each of the K electrodes is electrically connected with a first functional layer and has a numbering, and each of the M second functional layers is electrically connected with an electrode (each of the metallic rods 30 are used as in insert or a holder for the electrodes 24, meanwhile the copper conductors 80 help guide the voltage to the metallic rods 30, and hence to the electrodes 24 for stimulating the facial tissue [column 5 lines 17-26, column 5 lines 65-67, column 6 line 1, FIGS. 3C-3E, FIG. 7, FIG. 8]. 
	

    PNG
    media_image1.png
    861
    940
    media_image1.png
    Greyscale


Springer, Jr. does not explicitly teach wherein the K pairs of the first functional layers are numbered 1, 2, 3 .......K-1, and K, adjacent pairs of first functional layers have adjacent numberings K-1 and K; and the numbering of the electrodes to be the same as the first functional layer. 
However, Springer, Jr. teaches the known technique of “numbering” elements such as the electrodes ([column 6 lines 35-37, column 7 lines 7-13]).  The Examiner respectfully submits that it would been obvious to a person having ordinary skill in the 
Springer, Jr. does not explicitly teach adjacent second functional layers are electrically connected with two electrode with different numbering x and y, and a difference between x and y is greater than or equal to 2. 
The Examiner could not find any additional prior art which discloses or suggests the recited limitation above. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
5. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792